DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/22 has been entered.
Claims 16-35 remain pending, of which claims 30-35 remain withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites “wherein at least one sensor of the plurality of sensors is arranged in each of at least two of the plurality of passages”. It is unclear if this limitation is intended to recite a 
Claims 17-29 are likewise rejected as they depend from claim 16 and therefore are indefinite as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claim(s) 16-20, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEESE (US 2010/0291674) in view of GEIMER (US 4639422) further in view of KAULING (US 2015/0218501).
With respect to claim 16, 18, BEESE discloses a disposable bioreactor having a reaction chamber comprising a cap (single use connection device) for insertion into a bioreactor opening (connection opening) the cap comprising a plurality of openings (plurality of passages through) adapted to provide access to the reaction chamber (0051, 0062), the cap having a collar outer surface having threads, projections or locking arms (fastening structures) for coupling the cap to the opening (0054-59, 0071) wherein the cap is formed by injection molding (in one piece) and from plastic (0048, 0050, Figs 3, 6, 15, 18) but does not explicitly disclose a sleeve defining an outmost circumferential surface of the connection device, the sleeve comprising a fastening section comprising an outer circumferential surface having a fastening structure operably coupling the cap within a connection opening of the bioreactor when the device is inserted into the opening. However, GEIMER discloses a cell culture vessel (bioreactor having reaction chamber) with openings in the sidewalls (connection opening of bioreactor), two slidable inserts with fluid level probes (connection device with sensors) inserted into the openings and connected via screw threads (fastening structure) on the outer circumferential surface (fastening section) of the lower section (sleeve) (Col 3, lines 14-30, Fig 1 reference 19, 20). It would have been obvious to one of ordinary skill in the art to modify the cap connection of BEESE to include the slidable sensor inserts with screw threads on the outer circumferential 
With respect to claim 17, BEESE discloses the opening of the bioreactor comprising a connection opening for a top of a dimensionally stable bioreactor (0048, Fig 4). 
With respect to claim 19, BEESE discloses the collar further comprises an encircling stop surface that extends outward in a radial direction form an outer circumferential surface (0054-59, Fig 2). 
With respect to claim 20, BEESE discloses the collar comprises locking arms as a force admission section, formed as a polygonal profile, which directly adjoins the stop surface (0059-61, Fig 3).
With respect to claim 29, BEESE discloses sensors can be arranged in the openings of the cap (passage of the plurality) (0066-68). 

Claim 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEESE (US 2010/0291674) in view of GEIMER (US 4639422) and KAULING (US 2015/0218501) as applied above and further in view of WEBER (US 20100308051). 
With respect to claim 21, BEESE discloses at least one opening of the cap is formed as a tube (pipe segment) that extends parallel to a central axis of the collar (0062-65, Fig 6) but does not explicitly disclose the tube has one or more predetermined breaking points. However, WEBER a microfluid device with a supply path having a narrow welding area which forms an intended breaking point (predetermined breaking point) (0034). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the tubing of BEESE to include the predetermined breaking points as taught by WEBER because it allows for a fluid opening into a previously sealed and closed path (0037, 0034). 
With respect to claim 23, BEESE discloses the tube segment is adapted to be closed by attaching tubes with clamping rings (hose securing device) (0062-64, Fig 8-10). 
With respect to claim 24, BEESE discloses the tubes are formed from plastic (0021, 0048, 0050) and can have a filter at the end inserted into the bioreactor (0065, Fig 14). 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEESE (US 2010/0291674) in view of GEIMER (US 4639422) and KAULING (US 2015/0218501) as applied above and further in view of WEBER (US 20100308051) and of LUITJENS (WO 2011/144561).
With respect to claim 22, WEBER discloses the tubes are made from a plastic material such as are commonly known (0048) but does not explicitly disclose the tubing is deformable under the action of heat such that the passage is closable in a fluid tight manner as a result of a change in shape. However, LUITJENS discloses a bioreactor with tubing (pipe segment) formed of EVA that are sealed by flattening (change in shape) and applying heat to melt the ends (Page 5, lines 9-26). It would have been obvious to one of ordinary skill in the art to choose forming the tubing of WEBER to include being heat deformable and closable as taught by LUITJENS . 

Claims 25-27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over BEESE (US 2010/0291674) in view of GEIMER (US 4639422) and KAULING (US 2015/0218501) as applied above and in view of WEBER (US 20100308051) and further in view of CHOTTEAU (US 2014/0011270).
With respect to claims 25-27, BEESE discloses the filter is comprised of porous material (0065) but does not explicitly disclose the claimed pore sizes or materials. However CHOTTEAU discloses a bioreactor comprising a filter such as a flat sheet cassette (filter cassette) with pore sizes of 0.1-10 microns (0040). It would have been obvious to one of ordinary skill in the art to modify the filter of BEESE to include the cassette format and pore sizes of CHOTTEAU because it allows for exchange of toxic waste products and nutrients while cells remain in the bioreactor (0027). BEESE and CHOTTEAU don’t explicitly disclose the pore sizes up to 500 microns, however, it would have been obvious to one having ordinary skill in the art to choose such pore sizes, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
With respect to claim 28, BEESE does not explicitly disclose the materials of the tube is thermoplastic or the filter materials. However, CHOTTEAU discloses the ports (pipe) and filter can be constructed from ethylene (co)polymers, (polyethylene) which is inherently thermoplastic (0036). It would have been obvious to one of ordinary skill in the art to modify the tubes and filter of BEESE to include the materials of CHOTTEAU because since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice MPEP 2144.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically the newly amended features are disclosed by GEIMER as stated above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892, ARNOLD discloses a bioreactor with ports having internal screw threads for attachment of various devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE B HENKEL whose telephone number is (571)270-5505. The examiner can normally be reached M-Th 11-7 EST, Alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 



/DANIELLE B HENKEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/William H. Beisner/Primary Examiner, Art Unit 1799